AMENDED AND RESTATED BY-LAWS OF NL Industries, Inc. a New Jersey corporation (Amended and Restated as of May 23, 2008) TABLE OF CONTENTS Page ARTICLEI.REGISTERED AGENT AND OFFICES Section1.1.Registered Agent and Office Section1.2Other Offices ARTICLEII.SHAREHOLDER ACTION Section2.1.Annual Meeting Section2.2.Action Without A Meeting Section2.3.Special Meetings Section2.4.Notice of Meetings Section2.5.Business to be Transacted at Meetings Section2.6.Order of Business Section2.7.Voting; Quorum Section2.8.Proxies Section2.9.Confidential Voting Section2.10.Record Date Section2.11.Listing of Shareholders Section2.12.Inspectors of Election ARTICLEIII.BOARD OF DIRECTORS Section3.1.Number, Election and Terms of Office Section3.2.Nomination of Director Candidates Section3.3.Newly Created Directorships and Vacancies Section3.4.Removal Section3.5.Resignation Section3.6.Meetings Section3.7.Presumption of Assent Section3.8.Compensation Section3.9.Notice of Meetings Section3.10.Action Without A Meeting Section3.11.Reliance ARTICLEIV.EXECUTIVE COMMITTEE AND OTHER COMMITTEES Section4.1.Executive Committee; Other Committees Section4.2.Meetings Section4.3.Records Section4.4.Removal; Vacancies ARTICLEV.OFFICERS Section5.1.Number Section5.2.Election and Term of Office Section5.3.The Chairman of the Board Section5.4.The Vice Chairman of the Board Section5.5.The President Section5.6.The Chief Executive Officer Section5.7.The Chief Financial Officer Section5.8.Vice Presidents Section5.9.The Secretary and Assistant Secretary Section5.10.The Treasurer and Assistant Treasurer Section5.11.Removal; Resignations Section5.12.Vacancies Section5.13.Other Officers, Assistant Officers and Agents Section5.14.Normal Duties and Responsibilities of Officers ARTICLEVI.INDEMNIFICATION Section6.1.Indemnification Section6.2.Advancement of Expenses Section6.3.Expenses of Contested Indemnification Claims Section6.4.Indemnification Not Exclusive Section6.5.Other Corporate Agents Section6.6.Contract Right Section6.7.Insurance Section6.8.Certain References Under Article VI ARTICLEVII.SHARE CERTIFICATES; TRANSFER OF STOCK Section7.1.Form Section7.2.Transfers Section7.3.Lost or Destroyed Certificates Section7.4.Registered Shareholders Section7.5.Restrictions on Transfers of Shares ARTICLEVIII.GENERAL PROVISIONS Section8.1.Fiscal Year Section8.2.Seal of Corporation Section8.3.Dividends Section8.4.Benefit Plans Section8.5.Accounts ARTICLEIX.AMENDMENTS Section9.1.Amendments AMENDED AND RESTATED BY-LAWS OF NL INDUSTRIES, INC., a New Jersey corporation (Amended and Restated as of May 23, 2008) ARTICLEI. REGISTERED AGENT AND OFFICES Section1.1.Registered Agent and Office.The registered office of the corporation is and shall be at 830 Bear Tavern Road, West Trenton, New Jersey 08628 or at such other place in that state as may from time to time be designated by the board of directors or the executive committee.The registered agent of the corporation at such address is and shall be The Prentice-Hall Corporation System, New Jersey, Inc. or such other agent as may from time to time be appointed by the board of directors or the executive committee. Section1.2.Other Offices.The corporation may have one or more offices and keep the books of the corporation outside the state of New Jersey as the board of directors or the executive committee may from time to time determine or the business of the corporation may require. ARTICLEII. SHAREHOLDER ACTION Section2.1.Annual Meeting.The annual meeting of the shareholders shall be held at the registered office of the corporation or at such other place, within or without the state of New Jersey, and at such time as may from time to time be designated by the board of directors or the executive committee and stated in the notice of the meeting. Section2.2.Action Without A Meeting. (a)Except as otherwise provided in the amended and restated certificate of incorporation of the corporation (the “Certificate”) and subject to the provisions of the New Jersey Business Corporation Act (the “Act”), any action required or permitted to be taken at a meeting of the shareholders of the corporation, other than the annual election of directors, may be taken without a meeting, without prior notice and without a vote, upon the written consent of shareholders who would have been entitled to cast the minimum number of votes that would be necessary to authorize such action at a meeting at which all of the shareholders of the corporation entitled to vote thereon were present and voting, and any action so taken shall have the same force and effect for all purposes as if such action were taken at a meeting of the shareholders of the corporation. (b)If any shareholder shall have the right to dissent from the proposed action pursuant to the Act, the board of directors shall fix a date on which written consents are to be tabulated; in any other case, it may fix a date for tabulation.If no date is fixed, consents may be tabulated as they are received.No consent shall be counted that is received more than 60 days after the date of the board of directors’ action authorizing the solicitation of consents or, in a case in which consents, or proxies for consents, are solicited from all shareholders who would have been entitled to vote at a meeting called to take such action, more than 60 days after the date of mailing of solicitation of consents, as proxies for consents. (c)Except as may be permitted under the Act, the corporation, upon receipt and tabulation of the requisite number of written consents, shall promptly notify all non-consenting shareholders, who would have been entitled to notice of a meeting to vote upon any such action, of the action consented to, the proposed effective date of such action, and any conditions precedent to such action.Such notification shall be given at least 20 days in advance of the proposed effective date of such action in the case of any action taken pursuant to Chapter 10 of the Act, and at least 10 days in advance in the case of any other action, and shall include such additional information as maybe required by the Act. Section2.3.Special Meetings.Except as otherwise required by law and subject to the rights of the holders of preferred stock or any other class of capital stock of the corporation (other than common stock) or any series of any of the foregoing that is then outstanding, special meetings of shareholders of the corporation may be called only by (a) the board of directors pursuant to a resolution approved by a majority of the entire board of directors, (b) the chairman of the board or the president, or (c) the holders of at least 10% of the shares of the corporation that would be entitled to vote at such meeting.Special meetings of the shareholders shall be held at the registered office of the corporation or at such other place, within or without the state of New Jersey, and at such time as may from time to time be specified by the person or persons calling the meeting.If a special meeting is called by any person or persons other than the board of directors, the request shall be in writing, specifying the time of such meeting and the general nature of the business proposed to be transacted, and shall be delivered personally or sent by registered mail or by facsimile transmission to the chairman of the board, the president or the secretary of the corporation. Section2.4.Notice of Meetings.Except as otherwise provided by law, written notice of the time, place and purpose or purposes of each meeting of the shareholders and each meeting of the holders of any class of shares shall be given by the secretary by mail or personal service to each shareholder of record entitled to vote at such meeting not less than ten nor more than sixty days before the date of the meeting.Notice to a shareholder shall be deemed to be given when deposited in the mail addressed to him at his last address as it appears on the records of the corporation.Notice of a meeting need not be given to any shareholder who signs a waiver of such notice, in person or by proxy, whether before or after the meeting.The attendance of any shareholder at a meeting in person or by proxy, without protesting prior to the conclusion of themeeting the lack of notice of such meeting, shall constitute a waiver of notice by such shareholder. Section2.5.Business to be Transacted at Meetings.At a meeting of the shareholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before a special meeting, business must be specified in the notice of the meeting (or any supplement thereto).To be properly brought before an annual meeting, business must be (a) specified in the notice of the meeting (or any supplement thereto) given by or at the direction of the board of directors, (b) otherwise properly brought before the meeting by or at the direction of the board of directors or (c) otherwise properly brought before the meeting by a shareholder.For business to be properly brought before an annual meeting by a shareholder, the shareholder must, in addition to any requirements imposed by federal securities law or other applicable laws, have given timely notice thereof in writing to the secretary of the corporation.To be timely for an annual meeting, a shareholder’s notice must be delivered to or mailed and received at the principal executive offices of the corporation, no later than (i) if the corporation mailed notice of the last annual meeting or publicly disclosed the date of such meeting and the annual meeting for the current year has not changed more than thirty days from such date (as if in the current year), forty-five days before the earlier of the date (as if in the current year) of such mailing or public disclosure or (ii) otherwise ninety days prior to the annual meeting.A shareholder’s notice to the secretary with regard to an annual meeting shall set forth as to each order of business that the shareholder proposes to bring before the meeting (a) a brief description of such business desired to be brought before the meeting and the reasons for conducting such business at the annual meeting, (b) the name and address, as they appear on the corporation’s books, of the shareholder proposing such business, (c) the class and number of shares of the corporation that are beneficially owned by the shareholder and (d) any material interest of the shareholder in such business.The chairman of the meeting may refuse to bring before a meeting any business not properly brought before the meeting in compliance with this Section. Section2.6.Order of Business.The order of business at each such shareholders meeting shall be as determined by the chairman of the meeting.One of the following persons, in the order in which they are listed (and in the absence of the first, the next, and so on), shall serve as chairman of the meeting:the chairman of the board, vice chairman of the board, president, vice presidents (in the order of their seniority if more than one) and secretary.The chairman of the meeting shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts and things as are necessary or desirable for the proper conduct of the meeting, including, without limitation, the establishment of procedures for the maintenance of order and safety, limitations on the time allotted to questions or comments on the affairs of the corporation, restrictions on entry to such meeting after the time prescribed for the commencement thereof, and the opening and closing of the voting polls. Section2.7.Voting; Quorum.Except as otherwise provided by law, at all meetings of shareholders and for all purposes, the holders of shares of common stock shall be entitled to one (1) vote per share and the holders of shares of a series of preferred stock shall be entitled to such votes (if any) to which such shares of preferred stock are entitled under the terms of the resolution or resolutions providing for the issue of such series of shares adopted by the board of directors, in person or by proxy, for each outstanding share of common stock or of a series of preferred stock with voting rights standing in his or her name on the books of the corporation on the date prescribed for the determination of shareholders entitled to vote at any such meeting, or any adjournment thereof.Except insofar as the same shall be inconsistent with the provisions of Article IV of the Certificate relating to the rights of the holders of preferred stock or any other class of capital stock of the corporation (other than common stock) or any series of any of the foregoing that is then outstanding, (a) the holders of shares entitled to cast a majority of the votes at a meeting shall constitute a quorum at such meeting and (b) whenever the holders of any class of shares are entitled to vote separately on a specified item of business, the holders of shares of such class entitled to cast a majority of the votes shall constitute a quorum of such class for the transaction of such specified item of business.The shareholders present in person or by proxy at a duly organized meeting may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum.Less then a quorum may adjourn. Section2.8.Proxies.Every shareholder entitled to vote at a meeting of shareholders or to express consent without a meeting may authorize another person or persons to act for such shareholder by proxy.Every proxy shall be executed in writing by the shareholder or his agent by telegram, cable, telephonic transmission or by any other means of electronic communication so long as the telegram, cable, telephonic transmission or other means of electronic communication either sets forth or is submitted with information from which it can be determined that the proxy was authorized by the shareholder or such shareholder’s agent.No proxy shall be valid after eleven months from the date of its execution, unless a longer time is expressly provided therein.Unless it is irrevocable as provided under the Act, a proxy shall be revocable at will. Section2.9.Confidential Voting.All proxies, ballots and vote tabulations that identify the particular vote of a shareholder shall be kept confidential, except that disclosure may be made (a)to allow the inspectors of election (the “inspectors”) to certify the results of the vote; (b) as necessary to meet applicable legal requirements, including the pursuit or defense of judicial actions; or (c) when expressly requested by such shareholder.Nothing in this Section shall prohibit the inspectors from making available to the corporation, during the period prior to any annual or special meeting, information as to which shareholders have not voted and periodic status reports on the aggregate vote. Section2.10.Record Date.For the purpose of determining the shareholders entitled to notice of or to vote at any meeting of the shareholders, or at any meeting of the holders of any class of shares, or any adjournment thereof, or to give a written consent to any action without a meeting, or for the purpose of determining the shareholders entitled to receive payment of any dividend or allotment of any right, or for the purpose of any other action, the board of directors or the executive committee shall fix, in advance, a date as the record date for any such determination of shareholders.The record date may in no case be more than 60 days prior to the shareholders’ meeting or other corporate action or event to which it relates.The record date for a shareholders’ meeting may not be less than ten days before the date of the meeting.The record date to determine shareholders entitled to give a written consent may not be more than 60 days before the date fixed for tabulation of the consents or, if no date has been fixed for tabulation, more than 60 days before the last day in which consents received may be counted. If no record date is fixed: (a)The record date for a shareholders’ meeting shall be the close of business on the date next preceding the day on which notice is given, or, if no notice is given, the day next preceding the date on which the meeting is held. (b)The record date for determining shareholders for any other purpose shall be at the close of business on the day on which the resolution of the board of directors relating thereto is adopted. (c)The record date for determining shareholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by the Act, shall be the first day on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in New Jersey, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded. When a determination of shareholders or record for a shareholders’ meeting has been made, such determination shall apply to any adjournment thereof, unless the board of directors fixes a new record date for the adjourned meeting. Section2.11.Listing of Shareholders.The corporation’s stock transfer agent shall make and certify a complete list of the shareholders or of any class of shareholders entitled to vote at each meeting of such shareholders or any adjournment thereof.Such list shall be (a) arranged alphabetically within each class, series or group of shareholders maintained by the corporation for convenience of reference, with the address of, and the number of shares held by, each shareholder; (b) produced (or available by means of a visual display) at the time and place of the meeting; (c) subject to the inspection of any shareholder for reasonable periods during the meeting; and (d) prima facie evidence as to who are the shareholders entitled to examine such list or to vote at such meeting. Section2.12.Inspectors of Election.Election of directors shall be conducted by one or more inspectors.The board of directors or the executive committee shall, in advance of any meeting of the shareholders or any meeting of the holders of any class of shares, appoint such inspectors to act at such meeting or any adjournment thereof.If such inspectors are not so appointed or shall fail to qualify, appear or act, the presiding officer of the meeting shall make such appointment.Each inspector, before entering upon the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector at such meeting with strict impartiality and according to the best of his ability.No person shall be elected a director at a meeting at which he has served as an inspector. ARTICLEIII. BOARD OF DIRECTORS Section3.1.Number, Election and Terms of Office.The business and the affairs of the corporation shall be managed by or under the direction of the board of directors, except as in the Act or the Certificateotherwise provided.Except as otherwise fixed by or pursuant to the provisions of Article IV of the Certificate relating to the rights of the holders of preferred stock or any other class of capital stock of the corporation (other than common stock) or any series of any of the foregoing that is then outstanding, the number of the directors of the corporation shall be not less than one nor more than 17 persons.Additional directors may be elected by the holders of shares of a series of preferred stock in the circumstances set forth in Article IV of the Certificate or any resolution or resolutions providing for the issuance of such series of shares adopted by the board of directors.The exact number of directors within the minimum and maximum limitations specified in this section shall be fixed from time to time, (a) except as provided in (b) below, by the board of directors pursuant to a resolution adopted by a majority of the entire board of directors or (b) by the shareholders pursuant to a resolution adopted by a majority of the shareholders of the corporation entitled to vote for the election of directors.Each director shall be elected at the annual meeting of the shareholders, except as provided in Section 3.3, and each director elected shall hold office until the next annual meeting of shareholders and until his or her successor is duly elected and qualified or until his or her earlier death, resignation or removal.No reduction of the authorized number of directors shall have the effect of removing any director before that director’s term expires. Section3.2.Nomination of Director Candidates.Subject to the preferential voting rights of the holders of preferred stock or any other class of capital stock of the corporation or any series of any of the foregoing that is then outstanding, nominations for the election of directors may be made by the board of directors or by any shareholder entitled to vote for the election of directors.Any shareholder entitled to vote for the election of a director at a meeting may nominate persons for whom such shareholder may vote only if written notice of such shareholder’s intent to make such nomination is given, either by personal delivery or by United States mail, postage prepaid, to the secretary of the corporation not later than (a) with respect to an election to be held at an annual meeting of shareholders, (i) if the corporation mailed notice of the last annual meeting or publicly disclosed the date of such meeting and the annual meeting for the current year has not changed more than thirty days from such date (as if in the current year), forty-five days before the earlier of the date (as if in the current year) of such mailing or public disclosure or (ii) otherwise ninety days prior to the annual meeting and (b) with respect to an election to be held at a special meeting of shareholders for the election of directors, the close of business on the tenth day following the date on which notice of such meeting is first given to shareholders.Each such notice shall set forth:(a) the name and address of the shareholder who intends to make the nomination and of the person or persons intended to be nominated; (b) a representation that the shareholder is a holder of record of stock of the corporation entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; (c) a description of all arrangements or understandings between the shareholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the shareholder; (d) such other information regarding each nominee proposed by such shareholder as would have been required to be included in a proxy statement filed pursuant to the proxy rules of the U.S. Securities and Exchange Commission had such requirements been applicable and each nominee been nominated, or intended to be nominated, by the board of directors; and (e) the consent of each nominee to serve as a director of the corporation if so elected.The chairman of the meeting may refuse to acknowledge the nomination of any person not made in compliance with this Section. Section3.3.Newly Created Directorships and Vacancies.Except as otherwise fixed by or pursuant to the provisions of Article IV of the Certificate relating to the rights of the holders of preferred stock or any other class of capital stock of the corporation (other than common stock) or any series of any of the foregoing that is then outstanding, newly created directorships resulting from any increase in the number of directors may be filled by the board of directors and any vacancies on the board of directors resulting from death, resignation, disqualification, retirement, removal or other cause may be filled by the affirmative vote of a majority of the remaining directors even though less than a quorum of the board of directors, or by a sole remaining director; provided, however, that any vacancy resulting from an increase in the board of directors that is the result of a resolution adopted by the shareholders of the corporation may be filled by the shareholders of the corporation in accordance with the Act and any other applicable provisions of the Certificate and these by-laws.Except insofar as the same shall be inconsistent with Article IV of the Certificate or any terms of the resolution or resolutions of the board of directors providing for the issuance of a series of preferred stock, when one or more directors shall resign from the board of directors effective at a future date, a majority of the directors then in office, including those who have so resigned, shall have the power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective.Any director chosen in accordance with this section shall hold office until the next succeeding annual meeting of shareholders and until his successor shall have been elected and qualified or until his or her earlier death, resignation or removal. Section3.4.Removal.Subject to the rights of the holders of preferred stock or any other class of capital stock of the corporation (other than common stock) or any series of any of the foregoing that is then outstanding, any director, or the entire board of directors, may be removed from office at any time by shareholders, with or without cause, by the affirmative vote of holders of a majority of the votes cast by the shareholders of the corporation entitled to vote for the election of directors.Any director may be removed at any time for cause by the affirmative vote of a majority of the entire board of directors. Section3.5.Resignation.Any director of the corporation may resign at any time by giving written notice to the board of directors or to the chairman of the board, the president, or the secretary of the corporation.Any such resignation shall take effect at the time specified therein, or, if the time be not specified, upon receipt thereof; and unless otherwise specified therein, acceptance of such resignation shall not be necessary to make it effective. Section3.6.Meetings.Meetings of the board of directors may be held either within or without the state of New Jersey.Regular meetings of the board of directors may be held with or without notice at such time and at such place as shall from time to time be determined by the board of directors.Other meetings of the board of directors shall be held at the call of the chairman of the board or the president, or at the call of the secretary upon request of a majority of the directors in office, at the time and place fixed by the person calling the meeting.A majority of the votes of the entire board of directors shall constitute a quorum and common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors at which a contract or other transaction between the corporation and one or more of the directors, or between the corporation and any corporation, firm, or association of any type or kind in which one or more of the directors are directors or are otherwise interested, is authorized, approved or ratified.Where appropriate communication facilities are reasonably available, any or all directors shall have the right to participate in all or any part of a meeting of the board of directors by means of conference telephone or any other means of communication by which all persons participating in the meeting are able to hear each other. Section3.7.Presumption of Assent.A director of the corporation who is present at a meeting of the board of directors or any committee thereof at which action on any corporate matter referred to under Section 14A:6-12 of the Act is taken shall be deemed to have concurred in the action taken unless his or her dissent shall be entered in the minutes of the meeting or unless he or she shall file his or her written dissent to such action with the person acting as the secretary of the meeting before or promptly after the adjournment thereof.Such right to dissent shall not apply to a director who voted in favor of such action.A director who is absent from any meeting of the board of directors, or any committee thereof, of which he is a member, at which any such action is taken shall be presumed to have concurred in the action unless he or she shall file is dissent with the secretary of the corporation within a reasonable time after learning of such action. Section3.8.Compensation.The board of directors by the affirmative vote of a majority of the directors in office and irrespective of any personal interest of any of them, shall have authority to establish reasonable compensation of directors for services to the corporation as directors, officers, or otherwise. Section3.9.Notice of Meetings.Written notice of each meeting of the board of directors, and of the executive committee and of any other committee, for which notice is required shall be given to each member thereof specifying the time and place of the meeting.Such notice shall be given by mail, telegram, facsimile, electronic mail or other electronic means or personal service.Such notice need not be given to any director who signs a waiver of notice, whether before or after the meeting.Neither the business to be transacted at, nor the purpose of, any such meeting need be specified in the notice or waiver of notice of the meeting.Notice of any such meeting that is an adjourned meeting need not be given if the time and place are fixed at the meeting adjourning and if the period of adjournment does not exceed ten days in anyone adjournment.At least twenty-four hours’ notice of each such meeting shall be given, provided, however, that notice must be given by telegram, facsimile, electronic mail or other electronic means or personal service when less than four days’ notice is given.If such notice is given to a director by mail, the notice shall be deemed to be given when deposited in the mail addressed to him at his last address as it appears on the records of the corporation.The attendance of any director at such a meeting or the participation by any director in such a meeting by means of conference telephone or any other means of communication by which all persons participating in the meeting are able to hear each other without protesting prior to the conclusion of the meeting the lack of notice of the meeting shall constitute a waiver of notice by him. Section3.10.Action Without A Meeting.Any action required or permitted to be taken pursuant to authorization voted at a meeting of the board of directors or any committee thereof may be taken without a meeting if, prior or subsequent to such action, all members of the board of directors or of such committee, as the case may be, consent thereto in writing and such written consents are filed with the minutes of the proceedings of the board of directors or such committee. Section3.11.Reliance.In discharging their duties as members of the board of directors, the executive committee or any other committee, directors shall not be liable under the laws of the state of New Jersey if, acting in good faith, they rely upon the opinion of counsel for the corporation, upon written reports setting forth financial data concerning the corporation and prepared by a firm of independent certified public accountants, upon financial statements, books of account or reports of the corporation represented to them to be correct by the person presiding at a meeting of the board of directors, the president or the officer of the corporation having charge of its books of account, or upon written reports of committees of the board of directors. ARTICLEIV. EXECUTIVE COMMITTEE AND OTHER COMMITTEES Section4.1.Executive Committee; Other Committees.The board of directors, by the affirmative vote of a majority of the entire board of directors, may appoint from the directors an Executive Committee, who shall have and may exercise all or any of the powers of the board of directors in the management of the business and affairs of the corporation, including the power to cause the seal of the corporation to be affixed to all papers that may require it, subject to the limitations imposed by the Act and such conditions as maybe prescribed by the board of directors, and except any powers to amend or repeal any resolution theretofore adopted by the board of directors that by its terms is amendable or repealable only by the board of directors.The board of directors, by the affirmative vote of a majority of the entire board of directors, may appoint from the directors other standing and temporary committees consisting of one or more persons, and such committees shall have and may exercise such powers as shall be conferred or authorized by the affirmative vote of a majority of the entire board of directors, subject to the limitations imposed by the Act and provided, however, that such committees shall not have the power to amend or repeal any resolution theretofore adopted by the board of directors or any resolution theretofore adopted by the executive committee. Section4.2.Meetings.Each meeting of the executive committee or of any other committee shall be held at the call of the secretary upon request of a majority of the members in office of the respective committees, or at the call of the chairman of such committee, if any, and the chairman of the board or the president if such person is a member of such committee.The time and place of any meeting of the executive committee or any other committee shall be fixed by the person calling the meeting.A majority of the votes of the entire Executive Committee or any other committee shall constitute a quorum of such committee and common or interested members may be counted in determining the presence of a quorum at any meeting at which a contract or other transaction between the corporation and one or more of the members of the executive committee or any other committee, as the case may be, or between the corporation and any corporation, firm, or association of any type or kind in which one or more of such members are directors or are otherwise interested, is authorized, approved or ratified.Where appropriate communication facilities are reasonably available, any or all members of the executive committee or any other committee shall have the right to participate in all or any part of a meeting by means of conference telephone or any other means of communication by which all persons participating in the meeting are able to hear each other. Section4.3.Records.The executive committee and any other committee shall keep a record of their proceedings and report the same to the board of directors at its next meeting following such meeting of the executive committee or any other committee, as the case may be, except that, when the meeting of the board of directors is held within two days after the meeting of the executive committee or any other committee, as the case may be, such report shall, if not made at the first meeting, be made to the board of directors at its second meeting following such meeting of the executive committee or any other committee. Section4.4.Removal; Vacancies.The board of directors by the affirmative vote of a majority of the entire board of directors, may remove any director from membership on the executive committee or any other committee at any time, with or without cause.The board of directors, by the affirmative vote of a majority of the entire board of directors, may fill any vacancy occurring in the executive committee or any other committee through death, resignation, disqualification, retirement, removal, or other cause. ARTICLEV. OFFICERS Section5.1.Number.The officers of the corporation shall be a chairman of the board, a vice chairman of the board, a president, one or more vice presidents, a secretary, a treasurer and such other officers and assistant officers as the board of directors may, by resolution, appoint.Any two or more offices may be held by the same person.In its discretion, the board of directors may choose not to fill any office for any period as it may deem advisable, except the offices of president, secretary and treasurer. Section5.2.Election and Term of Office.The officers of the Corporation shall be elected annually by the board of directors at its meeting following the annual meeting of shareholders.If the election of officers shall not be held at such meeting, such election shall be held as soon thereafter as may be convenient.Each officer shall hold office until the meeting of the board of directors following the next annual meeting of shareholders and until his or her successor is duly elected and qualified or until his or her earlier death, resignation or removal as hereinafter provided. Section5.3.The Chairman of the Board.The chairman of the board shall preside at all meetings of the shareholders and directors.He or she shall have general and active management of the business of the corporation, shall see that all orders and resolutions of the board of directors are carried into effect and, in connection therewith, shall be authorized to delegate to the vice chairman of the board, president and other officers such of his or her powers and duties as chairman of the board at such time and in such manner as he or she may deem to be advisable.The chairman of the board shall be an ex officio member of all standing committees and he or she shall have such other powers and duties as may from time to time be assigned by the board of directors. Section5.4.The Vice Chairman of the Board.The vice chairman of the board shall assist the chairman of the board in the management of the business of the corporation, and, in the absence or disability of the chairman of the board, shall preside at all meetings of the shareholders and the board of directors and exercise the other powers and perform the other duties of the chairman of the board or designate the executive officers of the corporation by whom such other powers shall be exercised and other duties performed.The vice chairman of the board shall be an ex officio member of all standing committees and he or she shall have such other powers and duties as may from time to time be assigned by the board of directors or by the chairman of the board.In addition to the foregoing, the vice chairman of the board shall have such other powers, duties and authority as may be set forth elsewhere in these by-laws. Section5.5.The President.The president shall be the corporation’s chief operating officer unless otherwise determined by the board of directors.The president shall assist the chairman of the board in the management of the business of the corporation, and, in the absence or disability of the chairman of the board and the vice chairman of the board, shall preside at all meetings of the shareholders and the board of directors and exercise the other powers and perform the other duties of the chairman of the board or designate the executive officers of the corporation by whom such other powers shall be exercised and other duties performed.The president shall be an ex officio member of all standing committees and he or she shall have such other powers and duties as may from time to time be assigned by the board of directors or by the chairman of the board.In addition to the foregoing, the president shall have such other powers, duties, and authority as may be set forth elsewhere in these by-laws.If the board of directors does not elect a chairman or vice chairman of the board, the president shall also have the duties and responsibilities, and exercise all functions, of the chairman and the vice chairman of the board as provided in these by-laws. Section5.6.The Chief Executive Officer.The board of directors may designate an individual, whether or not such individual is an officer of the corporation, to serve as the chief executive officer of the corporation.The chief executive officer shall have the duties and responsibilities, and exercise all functions, as the board of directors may determine. Section5.7.The Chief Financial Officer.The board of directors may designate an individual, whether or not such individual is an officer of the corporation, to serve as the chief financial officer of the corporation.The chief financial officer shall have the duties and responsibilities, and exercise all functions, as the board of directors may determine. Section5.8.Vice Presidents.
